Chapman, J.
The written instrument declared on contains a condition which is loosely and obscurely expressed, and the obscurity is not entirely removed by the facts stated in the bill of exceptions. The rent of the store does not appear to be the consideration of the promise; for no amount of rent was agreed upon, nor did the plaintiff agree to lease it, or profess to have a right to do so. But he had a. furnace in the cellar, and if the defendant should be able to occupy the store so as to use this furnace, the note was to be paid ; otherwise the note was to be void, and the furnace was tó be the property of the plaintiff. The furnace thus appears to be the consideration of the note. A majority of the court are of opinion that the condition is to be construed, not literally, but with reference to this consideration.
It appears that the defendant made a contract "with the owner of the store by which he was enabled to occupy it, as the parties intended, and he thereby had the benefit of the furnace. Upon this construction of the note, the terms of the lease from Morse to Edwards were rightly held to be immaterial. And as the defendant actually enjoyed the benefit of the consideration, he ought to pay the note, though he was actually, for a short time, removed from the store. The presiding judge seems to have taken this view of the contract; his rulings were in substantial conformity with it, and they are to be sustained.

Exceptions overruled.